DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
Claims 1, 4, 6, 8-21 have been amended.  Claims 1-23 are currently pending and under examination.
The previous rejections are withdrawn, as applicants have amended to claim the components by dry weight, rather than “wet” weight; however, upon further consideration, a new grounds of rejection over US ‘474 and US ‘401 in view of US ‘474 are proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,074,474.
US ‘474 teaches preparing a multi-component pigment slurry by combining water, dispersant, defoamer and a blend of extender pigments to give 
US ‘474 exemplifies the following multi-component pigment slurries, where the amounts are based on the dry wt%:

Component
Particle size
General teaching
Example 1
Example 2
Example 3
“Structured pigment”
HUBER 683
Aluminum silicate
0.91 micron
20-55 wt%
30 wt%
40 wt%
30 wt%
“Coarse particle”
Hubercarb Q6
Calcium carbonate
5.65 micron
15-60 wt%
50 wt%
40 wt%
40 wt%
“Fine particle”
Hydrocarb HG
Calcium carbonate
0.34 micron
0-50 wt%
20 wt%
20 wt%
20 wt%
“Coarser particle”
DIAFIL 525
Diatomaceous earth
12 micron
0-25 wt%


10 wt%


prima facie obvious.
Alternatively, preparing a multi-component pigment slurry comprising 20-55 wt% aluminum silicate as the structured pigment and 15-60 wt% of diatomaceous earth as the coarse particle is prima facie obvious.
US ‘474 suggests a multi-component pigment slurry that overlaps with the claimed ranges of 13-30 wt% diatomaceous earth and 30-60 wt% aluminum silicate instant claim 9, the claimed ranges of 14-30 wt%, 16-28 wt% and 18-26 wt% of diatomaceous earth in instant claims 10-12, respectfully, and the claimed ranges of 30-40 wt%, 32-38 wt% and 34-36 wt%, 50-60 wt%, 52-58 wt% and 54-56 wt% aluminum silicate in instant claims 13-18, respectfully, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

US ‘474 does not teach the slurry as a universal grind of extender pigments, but US ‘474 does teach the slurry as “multi-purpose” (Table 1), teaching that they are added to aqueous coating compositions used to promote TiO2 extension and to provide requisite levels of sheen, gloss, scrubability, stain Universal Selector, is vinyl-acrylic latex used for interior and exterior formulations which can be used for both semigloss finishes and flats (p. 1).
Example 3 of US ‘474 is prima facie obvious over instant claims 9-18.
As to claims 19-21, US ‘474 teaches that diatomaceous earth can be used as a coarse particle, or in place of Hubercarb Q6, calcium carbonate.  Therefore, substituting some of the coarse calcium carbonate for diatomaceous earth is prima facie obvious.
Alternatively, preparing a multi-component pigment slurry comprising 20-55 wt% aluminum silicate as the structured pigment and 15-60 wt% of a blend of diatomaceous earth and calcium carbonate as the coarse particles is prima facie obvious and within the teachings of US ‘474.
As to claim 22, the multi-component pigment slurry does not contain any polymeric resin.

Claim Rejections - 35 USC § 103
Claims 1-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0013401 in view of US 6,074,474, as evidenced by Universal Selector (UCAR 379, 2020, 2 pages).

US ‘401 teaches the extender prepaint to include (i) at least one mineral extender, (ii) at least one thickener, (iii) an optional polymeric binder, and (iv) water (p. 5, [0073]), teaching the mineral extender pigments to include calcium carbonate, silica, aluminum silicate, etc. (p. 6, [0079]), and teaches the opacifying pigment to include titanium dioxide (p. 6, [0077]); however, US ‘401 does not teach the claimed combination of 6.5-15 wt% diatomaceous earth and 15-30 wt% aluminum silicate, as claimed.

US ‘474 teaches a multi-component pigment slurry that is added to aqueous coating compositions used to promote TiO2 extension and to provide requisite levels of sheen, gloss, scrubability, stain removal and tinting strength, where the coating compositions may have any variety of resin and vehicle components as are well known in the art (col. 3, ll. 20-34).  US ‘474 exemplifies Universal Selector, is vinyl-acrylic latex used for interior and exterior formulations which can be used for both semigloss finishes and flats (p. 1).  
US ‘474 teaches preparing a multi-component pigment slurry by combining water, dispersant, defoamer and a blend of extender pigments to give a solids content of about 60% (col. 5-6), teaching the multi-component pigment slurry as comprising 20-55 wt% of a structured pigment, exemplified as alumino-silicate in Examples 1-3, 15-60 wt% coarse particle size pigment, exemplified as calcium carbonate in Examples 1-3 and also taught to include diatomaceous earth (col. 4, ll. 1-8), 0-50 wt% fine particle size pigment, exemplified as calcium carbonate in Examples 1-3 and 0-25 wt% of a coarser particle size pigment, exemplified as diatomaceous earth in Example 3. 
US ‘474 exemplifies the following multi-component pigment slurries, where the amounts are based on the dry wt%:

Component
Particle size
General teaching
Example 1
Example 2
Example 3
“Structured pigment”
HUBER 683
Aluminum silicate
0.91 micron
20-55 wt%
30 wt%
40 wt%
30 wt%
“Coarse particle”
Hubercarb Q6
Calcium carbonate
5.65 micron
15-60 wt%
50 wt%
40 wt%
40 wt%

Hydrocarb HG
Calcium carbonate
0.34 micron
0-50 wt%
20 wt%
20 wt%
20 wt%
“Coarser particle”
DIAFIL 525
Diatomaceous earth
12 micron
0-25 wt%


10 wt%


Again, US ‘474 also teaches that diatomaceous earth can be used as a coarse particle, or in place of  Hubercarb Q6.  Therefore, substituting some of the coarse calcium carbonate for diatomaceous earth is prima facie obvious.
Alternatively, preparing a multi-component pigment slurry comprising 20-55 wt% aluminum silicate as the structured pigment and 15-60 wt% of diatomaceous earth as the coarse particle is prima facie obvious.
US ‘474 suggests a multi-component pigment slurry that overlaps with the claimed ranges of 13-30 wt% diatomaceous earth and 30-60 wt% aluminum silicate instant claim 1, and the claimed ranges of 30-40 wt% and 50-60 wt% aluminum silicate in instant claims 6 and 8, respectfully, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

prima facie obvious, as US ‘474 teaches that this slurry can be used to extend TiO2 and can be used in a variety of coating compositions, where US ‘401 does not particularly limit the extender slurry.
US ‘474 in view of US ‘401 is prima facie obvious over instant claims 1, 2, 4, 5 and 6.
As to claim 3, US ‘474 teaches that the polymeric binders may be a two-pack, where one component of the two-pack can be separated and added to the system as a separate prepaint (p. 7, [0083]-[0084]), suggesting “another one of the plurality of aqueous film-forming resin solutions”.
As to claim 4, US ‘474 does not teach that the multi-component pigment slurry is only suitable for one particular paint line, and teaches that this slurry can be used to extend TiO2 and can be used in a variety of coating compositions, describing it as a “multi-purpose pigment slurry” (Table 1); therefore, one of ordinary skill in the art would expect the multi-component pigment slurry to be suitable across a plurality of paint lines.
As to claim 5, preparing a multi-component pigment slurry comprising 20-55 wt% aluminum silicate as the structured pigment and 15-60 wt% of a blend of diatomaceous earth and calcium carbonate as the coarse particles is prima facie obvious and within the teachings of US ‘474.

As to claim 7, US ‘474 teaches that in (iv) an additional, but different prepaint can be added to the container, teaching aluminum silicate as a suitable prima facie obvious.
As to claim 23, US ‘401 teaches that the compositions can be used for interior and exterior paints (p. 2, [0017]).

Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the universal extender grind requires a minimum content of diatomaceous earth, pointing to the examples to support this conclusion, arguing that the prior art does not teach this limitation.
While applicants focus on the type of component used, Broome focuses more on the particle size of the multi-component slurry.
US ‘474 teaches preparing a multi-component pigment slurry comprising about 20-55 wt% of a structured pigment, exemplified as alumino-silicate, about 15-60 wt% coarse particle size pigment (about 3-10 micron), exemplified as calcium carbonate in Examples 1-3 and also taught to include diatomaceous earth (col. 4, ll. 1-8); therefore, choosing a combination of 20-55 wt% aluminum silicate and 15-60 wt% diatomaceous earth OR a combination of 20-55 wt% aluminum silicate and 15-60 wt% diatomaceous earth and calcium carbonate is prima facie obvious.
Alternatively, US ‘474 teaches preparing a multi-component pigment slurry comprising about 20-55 wt% of a structured pigment, exemplified as alumino-
When looking at applicants examples, applicants have only shown the effects of three universal grinds, summarized in the table below, based on dry wt%:

Example 1
Example 2
Example 3
Aluminum silicate
57.58 wt% (1.4 μm)
35.33 wt% (6.8 μm)
36.04 wt% (1.4, 6.8 μm)
Diatomaceous earth
15.22 wt% (12 μm)
18.55 wt% (12 μm)
19.14 wt% (12 μm)
Calcium carbonate
23.46 wt% (12 μm)
38.11 wt% (3, 6 μm)
39.33 wt% (6, 3 μm)


It can be clearly seen that the above teachings of US ‘474 overlap with applicants’ Examples 2 and 3 and Example 1, as well, as about 55 wt% is sufficiently close to 57.58 wt%.

With regards to the examples, please consider the following:
When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record.  In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Result Must Compare to Closest Prior Art:
Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art - Blanchard v. Ooms, 68 In re Tatincloux, 108 USPQ 125.

Applicants have not provided any examples without the presence of the diatomaceous earth; therefore, applicants’ conclusion that a limited amount of diatomaceous earth is necessary to prepare the universal grind is unsupported by the showing, as the showing does not represent the importance of the diatomaceous earth.
Additionally the showing is not commensurate in scope with the claimed invention, as applicants have only provided three examples, all of which include a large quantity of calcium carbonate (about 23-40 wt% of the grind), where claims 1 and 9 do not require the inclusion of such.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768